PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PALAU et al.
Application No. 16/113,377
Filed: 27 Aug 2018
For: ASSESSMENT-BASED MEASURABLE PROGRESS LEARNING SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to the petition under 37 CFR 1.59(b), filed 9 September 2021, to expunge information from the above-identified application.

The petition is DISMISSED.

Petitioner requests that the documents corresponding to U.S. Patent Application No. 16/230,571, including a response, drawings, and request for continued examination, filed 8 September 2021 be expunged from the above-identified application. Petitioner submits that these documents were unintentionally submitted in the above-identified application.

However, the rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to expunge a document from a patent application. In this instance, the fee required by law is $220.00 for an undiscounted entity (fee as set forth in 37 CFR 1.17(g)).  

The petition in the above-identified application was not accompanied by payment of the required fee. No consideration on the merits can be given to the petition until the required fee is received.

Petitioner should note that a petition to expunge a document is premature when prosecution of the application has not been closed by way of the allowance of the application, the mailing of an Ex parte Quayle action, or the abandonment of the application.  See MPEP § 724.06.  

When a petition is premature a final determination of whether or not the document requested to be expunged is “material” will not be made prior to the allowance of the application, the mailing of an Ex parte Quayle action, or the abandonment of the application. “Materiality” is defined as any information which the examiner considers as being important to a determination of patentability of the application.  

Ex parte Quayle action or a Notice of Abandonment, the petition to expunge may be renewed by applicant or applicant’s representative. In addition, the requester is cautioned to renew the petition under 37 CFR 1.59 for reconsideration by the Office prior to the point at which the present file, or file claiming priority to the present file, is forwarded for issuance of the patent. This is to be done no later than immediately after the examiner has issued a Notice of Allowance, an Ex parte Quayle action or a Notice of Abandonment. A failure to timely renew the petition to expunge prior to the point at which the file is forwarded for issuance will result in the material being retained in the patented file and thus becoming open to the public. 

Finally, with respect to petitioner’s request that the RCE fee not be charged to this application for the RCE filed on 8 September 2021, the record does not reflect any fees charged in association with that filing.  

Telephone inquiries concerning this communication should be directed to Katherine Zalasky McDonald at (571) 270-7064.

/Christopher Bottorff/

Christopher Bottorff 
Petitions Examiner
Office of Petitions